Citation Nr: 0714974	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for arthritis of 
the right knee, rated 10 percent disabling from June 29, 
2000, to August 19, 2004, and 30 percent disabling as of 
October 1, 2004.  (The veteran had a maximum 100 percent 
rating from April 12, 2002, to May 31, 2002, and during the 
intervening period.)

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for lateral instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Newark, New Jersey, denying entitlement to service connection 
for hearing loss; an initial evaluation in excess of 10 
percent for arthritis of the right knee; an initial 
evaluation in excess of 10 percent for arthritis of the left 
knee; and an initial evaluation in excess of 10 percent for 
lateral instability, left knee.  A July 2006 rating decision 
assigned a 30 percent rating for arthritis of the right knee, 
effective October 1, 2004.  The veteran appeals for higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

A hearing at the RO before the undersigned was conducted in 
December 2003.  In June 2004, the Board denied the hearing 
loss claim, and remanded the other claims to the RO in July 
2004 for further development and consideration.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The claim was remanded to the RO in June 2004, in part, for 
additional examination.  Two VA examinations were conducted.  
The examiner who conducted the latest, April 2006 examination 
stated that the veteran's claims file was not made available 
for review.  That examiner also stated that the veteran had 
lateral laxity of 6 degrees of the right knee and 8 degrees 
of the left knee.  The November 2005 VA examination stated 
that there was no instability or subluxation of either knee.  
Another opinion regarding the presence of lateral instability 
or recurrent subluxation for each knee is needed, and if so, 
whether it is mild, moderate, or severe.  Regarding the right 
knee, a separate rating under Diagnostic Code 5010 for 
traumatic arthritis is permitted when a veteran who was rated 
under Diagnostic Code 5257 for other knee impairment (due to 
instability or subluxation) also demonstrated additional 
disability with evidence of traumatic arthritis and a 
limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any pertinent evidence 
identified by the veteran, and any current 
medical records showing treatment of the 
knees, not currently of record.

2.  Thereafter, the veteran should be 
afforded a comprehensive VA orthopedic 
examination to determine the current 
severity of his bilateral knee disorders.  
The veteran's claims folder, and a copy of 
this remand, must be made available to the 
examiner for review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner is requested to record pertinent 
medical complaints, symptoms, and clinical 
findings.  In addition, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to each of the 
following:

a.  To the extent possible, the examiner 
should comment on whether there is 
recurrent subluxation or lateral 
instability of the knees, left and right.  
If so, is it slight, moderate, or severe 
in degree?

b.  The examiner should provide results of 
range of motion testing, with special 
consideration as to whether there is 
additional functional loss due to pain, 
weakness, fatigue and incoordination.  The 
examiner should also express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time.  If possible, any such additional 
functional loss should be expressed in 
degrees of additional limitation of 
motion.

3.  The RO should readjudicate the 
veteran's claims taking into consideration 
the provisions of 38 C.F.R. §§ 4.40, and 
4.45 as well as all applicable diagnostic 
codes, and, regarding the right knee, 
VAOPGCPREC 23-97.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

